DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 63/045,534 (filed on 06/29/2020) under 35 U.S.C. 119(e) is acknowledged.

Claim Objections

Claims 5, 11, and 14 are objected to because of the following informalities that requires appropriate corrections:
In claim 5, line 1-2, the limitation “a pair of slide rails mounted thereon wherein said shuttle is configured to slide on the slide rails” should read “a pair of slide rails mounted thereon, wherein said shuttle is configured to slide on the pair of slide rails”.
In claim 11, line 2, the limitation “the distance” should read “a distance”. 
In claim 14, line 5-6, the limitation “the sheave markers a second time” should read “the sheave markers at a second time”.
In claim 14, line 7-8, the limitation “the belt” should read “the drive belt”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the fan sheave sensor” and “the motor sheave sensor” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. It’s unclear if “the fan sheave sensor” is referring to the driven sheave sensor, or the drive sheave sensor recited in preceding claim 2 limitations. Similarly, it’s also unclear if “the motor sheave sensor” is referring to the driven sheave sensor, or the drive sheave sensor recited in preceding claim 2 limitations. Clarification by the applicant is required.

Claim 3 depends from claim 2. Subsequently, claim 3 is also indefinite for the reasons set forth above. 

Claim 9 recites the limitation “the system” in line 1. There is insufficient antecedent basis for this limitation in the claim. It’s unclear if “the system” is referring to the belt drive system described within parent claims 1 and 8, of if its referring to the drive system described within parent claim 1. Clarification by the applicant is required.

Claim 14 recites the limitation “the motor sheave” and “the fan sheave” in lines 3 and 5. There is insufficient antecedent basis for this limitation in the claim. It’s unclear if “the motor sheave” in claim 14 is referring to the drive sheave in parent claim 10, or the driven sheave in parent claim 10. Similarly, it’s also unclear if “the fan sheave” in claim 14 is referring to the drive sheave in parent claim 10, or the driven sheave in parent claim 10. Clarification by the applicant is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mallory et al. (U.S. Patent 4,186,655A hereinafter referred to as “Mallory”), in view of Mara et al. (U.S. PGPUB 2004/0063529A1 hereinafter referred to as “Mara”).

In regards to claim 1, Mallory teach (Figures 1-3) a belt drive system (variable drive 40) comprising: a drive sheave (drive pulley 66); a driven sheave (pulley 70); a drive motor (drive motor 42) configured to turn the drive sheave (drive pulley 66) when the drive motor (drive motor 42) is activated; a drive belt (drive belt 68) operatively connected to the drive sheave (drive pulley 66) and the driven sheave (pulley 70) so that the driven sheave (pulley 70) is turned when the drive motor (drive motor 42) is activated; a shuttle (slidable motor base 44) upon which the drive motor (drive motor 42) is mounted; a base upon (fixed/ stationary base 49) which the shuttle (slidable motor base 44) is slidingly mounted; an adjustment motor (electrical drive motor 56); a drive system (drive screw/ member 50, the internally threaded tubular socket screw drive member 52 of the slidable motor base 44, and the coupling 61) configured to move the shuttle (slidable motor base 44) when the adjustment motor (electrical drive motor 56) is activated so that a position of the drive sheave (drive pulley 66) relative to the driven sheave (pulley 70) may be adjusted in order to increase a tension in the drive belt (drive belt 68); a controller (comparing instrument 36 and box 63) configured to activate the adjustment motor (electrical drive motor 56) so as to change the tension in the drive belt (drive belt 68) (see also Col. 2, line 35 - Col. 4, line 55). Yet, Mallory fails to disclose, the controller (comparing instrument 36 and box 63) including any means to detect the slippage of the drive belt (drive belt 68) about the drive sheave (drive pulley 66)/ the driven sheave (pulley 70), or said controller (comparing instrument 36 and box 63) activating the adjustment motor (electrical drive motor 56) upon detecting such slippage.
Whereas, Mara teach (Figures 1-8) a belt drive system (guide system 10) comprising: a drive sheave (movable guide 14); a driven sheave (non-movable guide 16); a drive motor (electrical motor coupled to the movable guide 14) configured to turn the drive sheave (movable guide 14); a drive belt (endless belt 12) operatively connected to the drive sheave (movable guide 14) and the driven sheave (non-movable guide 16) so that the driven sheave (non-movable guide 16) is turned when the drive motor (electrical motor coupled to the movable guide 14) is activated; an adjustment  means (tensioning means 18, the elongate regulating arm 20, and the pumping means 38) configured to adjust the position of the drive shave (movable guide 14) relative to the driven sheave (non-movable guide 16) so as to increase a tension in the drive belt (endless belt 12); and a controller (electronic control means 24) configured to appropriately activate the adjustment means (tensioning means 18, the elongate regulating arm 20, and the pumping means 38) when slippage of the drive belt (endless belt 12) on either the drive sheave (movable guide 14) or the driven sheave (non-movable guide 16) is detected (paragraphs 0023, 0031, 0038, 0057-0062, & 0064, and claims 19-20 & 30 disclose, the electronic control means 24 being in communication with the sensing means 22 that continuously sense/ detect one or more operating parameters of the guide system 10 while the endless belt 12 is running between the movable guide 14 and the non-movable guide 16; the electronic control means 24 determining/ indicating changes in said operative parameters such as, a change in the endless belt 12 tension, a change in load transfer efficiency between the movable guide 14 and the non-movable guide 16, and/ or slipping of the belt 12 about the movable guide 14 or the non-movable guide 16; where the electronic control means 24 activate the pumping means 38 upon detecting a change in one of the operative parameters, in order to adjust the portion of the movable guide 14 relative to the non-movable guide 16 so that the endless belt 12 is appropriately tensioned) (see also paragraphs 0049-0065).
Accordingly, using the suggestions in Mara, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the controller in Mallory’s belt drive system by: configuring said controller to detect (via a sensing means) the slippage of the drive belt on the drive sheave or the drive sheave, and also configuring it to activate the adjustment motor upon detecting such a slippage so as to change the distance between the drive and driven sheave; which will provide proper tension to the drive belt, and/ or prevent/ limit any further slippage of said drive belt about the drive sheave or the driven sheave. Such an arrangement would result in improving the load transfer efficiency between the drive and driven sheaves; thereby optimizing the overall performance and operative functionality of the belt drive system.

In regards to claims 4-6, Mallory in view of Mara teach all intervening claim limitations as shown above. Mallory further teach (Figures 1-3), the shuttle (slidable motor base 44) including a threaded bore (internally threaded tubular socket screw drive member 52); the drive system (drive screw/ member 50, the internally threaded tubular socket screw drive member 52 of the slidable motor base 44, and the coupling 61) including a threaded rod (drive screw/ member 50) that engages the threaded bore (internally threaded tubular socket screw drive member 52) on the shuttle (slidable motor base 44); the threaded rod (drive screw/ member 50) being operatively connected to the adjustment motor (electrical drive motor 56) so that the threaded rod (drive screw/ member 50) turns when the adjustment motor (electrical drive motor 56) is activated; the base (fixed/ stationary base 49) including a base plate (end plate member 48 and end piece plate 51) with a pair of slide rails (longitudinal guide frame members 46) mounted thereon; the shuttle (slidable motor base 44) being configured to slide on the pair of slide rails (longitudinal guide frame members 46) when the adjustment motor (electrical drive motor 56) is activated; the adjustment motor (electrical drive motor 56) including an adjustment motor shaft (shaft of the electrical drive motor 56); and an adjustment motor shaft coupler (coupling 61) connecting the threaded rod (drive screw/ member 50) to the adjustment motor shaft (shaft of the electrical drive motor 56).

In regards to claim 7, Mallory in view of Mara teach all intervening claim limitations as shown above. Mara further teach (Figures 1-8), the controller (electronic control means 24) in the belt drive system (guide system 10) being configured to deactivate the adjustment means (tensioning means 18, the elongate regulating arm 20, and the pumping means 38) when slippage of the drive belt (endless belt 12) is no longer detected.  
Therefore, using the additional suggestions in Mara, one of ordinary skill in the art at the time of the effective filing date of the claimed invention would have conceived to configure the controller in the modified belt drive system taught by Mallory in view of Mara, in a manner that said controller deactivate the adjustment motor in said modified belt drive system when the slippage of the drive belt is not detected. Such a design would prevent the over tensioning/ breaking of the drive belt by stopping the unnecessary displacement of the drive sheave away from the driven sheave when no slippage of the drive belt occurs about the drive and/ or driven sheaves (or upon providing the drive belt with ideal operational tension).  

In regards to claims 8-9, Mallory in view of Mara teach all intervening claim limitations as shown above. Mallory further teach (Figures 1-3), the belt drive system (variable drive 40) additionally comprising a fan shaft (shaft 72) that connects a fan (fan 22) to the driven sheave (pulley 70); wherein, said belt drive system (variable drive 40) is a component of an air-cooled heat exchanger (heating/ air conditioning equipment 16 that includes a casing/ housing 18 and the heating and/or air conditioning fan assembly 20 with the fan 22 driven by the variable drive 40).

In regards to claim 10, Mallory teaches (Figures 1-3) a method of automatically adjusting a belt drive system (variable drive 40) having a drive sheave (drive pulley 66) powered by a drive motor (drive motor 42), and a driven sheave (pulley 70) powered by the drive sheave (drive pulley 66) via a drive belt (drive belt 68); the method comprising the steps of: activating an adjustment motor (electrical drive motor 56) via a controller (comparing instrument 36 and box 63) to increase the tension in the drive belt (drive belt 68), and deactivating the adjustment motor (electrical drive motor 56) via the controller (comparing instrument 36 and box 63) when the tension in the drive belt (drive belt 68) is at the required amount (see also Col. 2, line 35 - Col. 4, line 55).Yet, the method taught by Mallory does not include the step of detecting the slippage of the drive belt (drive belt 68) about the drive sheave (drive pulley 66) or the driven sheave (pulley 70) using the controller (comparing instrument 36 and box 63), and activating or deactivating the adjustment motor (electrical drive motor 56) via that controller (comparing instrument 36 and box 63) based on slippage condition of the drive belt (drive belt 68).  
Nevertheless, Mara teach (Figures 1-8) a method of automatically adjusting a belt drive system (guide system 10) having a drive sheave (movable guide 14) powered by a drive motor (electrical motor coupled to the movable guide 14), and a driven sheave (non-movable guide 16) powered by the drive sheave (movable guide 14) via a drive belt (endless belt 12); the method comprising the steps of: detecting the slippage of the drive belt (endless belt 12) on the drive sheave (movable guide 14) or the driven sheave (non-movable guide 16) using a controller (electronic control means 24); activating an adjustment means (tensioning means 18, the elongate regulating arm 20, and the pumping means 38) via the controller (electronic control means 24) to increase the tension in the drive belt (endless belt 12) when the slippage of said drive belt (endless belt 12) is detected; and deactivating the adjustment means (tensioning means 18, the elongate regulating arm 20, and the pumping means 38) via the controller (electronic control means 24) when the slippage of the drive belt (endless belt 12) is no longer detected (paragraphs 0023, 0031, 0038, 0057-0062, & 0064, and claims 19-20 & 30 disclose, the electronic control means 24 being in communication with the sensing means 22 that continuously sense/ detect one or more operating parameters of the guide system 10 while the endless belt 12 is running between the movable guide 14 and the non-movable guide 16; the electronic control means 24 determining/ indicating changes in said operative parameters such as, a change in the endless belt 12 tension, a change in load transfer efficiency between the movable guide 14 and the non-movable guide 16, and/ or slipping of the belt 12 about the movable guide 14 or the non-movable guide 16; the electronic control means 24 activate the pumping means 38 only when a change in one of the operative parameters is detected; where the activation of the pumping means 38  causes the movable guide 14 to displace relative to the non-movable guide 16 so that the endless belt 12 is appropriately tensioned) (see also paragraphs 0049-0065).
Consequently, using the suggestions in Mara, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Mallory’s method by configuring the controller in Mallory’s belt drive system to detect (via a sensing means) the slippage of the drive belt on the drive sheave or the drive sheave, by configuring said control to only activate the adjustment motor upon detecting such a slippage of the drive belt, and by configuring said control to deactivate the adjustment motor when such a slippage of the drive belt is not detected. Activating the adjustment motor will lead to the distance between the drive and driven sheave to increase; which will provide proper tension to the drive belt, and/ or prevent/ limit any further slippage of said drive belt about the drive sheave or the driven sheave; thereby improving the load transfer efficiency between the drive and driven sheaves. On the contrary, deactivating the adjustment motor upon no longer detecting the slippage of the drive belt (or when the drive belt is provided with ideal operational tension) would prevent the over tensioning/ breaking of the drive belt by stopping the unnecessary displacement of the drive sheave away. 

In regards to claims 11-13, Mallory in view of Mara teach all intervening claim limitations as shown above. Mallory further teach (Figures 1-3), increasing the tension in the drive belt (drive belt 68) by increasing the distance between the drive sheave (drive pulley 66) and the driven sheave (pulley 70); the distance between the drive sheave (drive pulley 66) and the driven sheave (pulley 70) being increased by moving the drive sheave (drive pulley 66) away from the driven sheave (pulley 70); wherein, the drive sheave (drive pulley 66) is moved away from the driven sheave (pulley 70) by moving the drive motor (drive motor 42).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mallory in view of Mare as applied to claims 1-2 above, and further in view of Burke et al. (U.S. Patent 6,249,726B1 hereinafter referred to as “Burke”).

In regards to claims 2-3, Mallory in view of Mara teach all intervening claim limitations as shown above. Mara further teach (Figures 1-8), the belt drive system (guide system 10) also comprising: a driven sheave sensor (sensing means 22 located at the non-movable guide 16) and a drive sheave sensor (sensing means 22 located at the movable guide 14); wherein, the controller (electronic control means 24) is in communication with the driven sheave sensor (sensing means 22 located at the non-movable guide 16) and the drive sheave sensor (sensing means 22 located at the movable guide 14) so that slippage of the drive belt (endless belt 12) on either the drive sheave (movable guide 14) or the driven sheave (non-movable guide 16) may be detected. Yet, Mallory and Mara both fail to teach or render obvious, a driven sheave marker being positioned on a surface of the driven sheave (non-movable guide 16), a drive sheave marker positioned on a surface of the drive sheave (movable guide 14), or said driven and drive sheave markers being magnets.
 However, Burke teach (Figures 1-4) a belt drive system (apparatus illustrated in figure 1) comprising: a drive sheave (first pulley 15); a driven sheave (second pulley 47); a drive motor (engine 20) configured to turn the drive sheave (first pulley 15); a drive belt (belt drive 62) operatively connected to the drive sheave (first pulley 15) and the driven sheave (second pulley 47) so that the driven sheave (second pulley 47) is turned when the drive motor (engine 20) is activated; a controller (electronic control module/ ECM 75 of the monitoring apparatus 5) configured to compute the slippage of the drive belt (belt drive 62) about the drive sheave (first pulley 15) or the driven sheave (second pulley 47); a driven sheave marker (magnetic pickup teeth 60) positioned on a surface of the driven sheave (second pulley 47); a drive sheave marker (magnetic pickup teeth 30) positioned on a surface of the drive sheave (first pulley 15); a driven sheave sensor (magnetic pickup 55 of the first sensor 10); and a drive sheave sensor (magnetic pickup 25 of the first sensor 10); the driven sheave marker (magnetic pickup teeth 60) and the drive sheave marker (magnetic pickup teeth 30), both being magnets; wherein, the driven sheave sensor (magnetic pickup 55 of the first sensor 10) and the drive sheave sensor (magnetic pickup 25 of the first sensor 10), both are in communication with the controller (electronic control module/ ECM 75 of the monitoring apparatus 5) so that slippage of the drive belt (belt drive 62) on either the drive sheave (first pulley 15) or the driven sheave (second pulley 47) may be detected.
	Resultingly, using the additional suggestions in Burke reference, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the improved belt drive system taught by Mallory in view of Mara, with a drive sheave marker formed of a magnet positioned on the surface of the drive sheave, a driven sheave marker formed of a magnet positioned on the surface of the driven sheave, a drive sheave sensor that is communicatively link to the controller in said belt drive system, and a driven sheave sensor that is also communicatively link to said controller. Providing the controller in the modified belt drive system with such a sensing arrangement would allow the controller to simple and effective means to quickly detect, measure, and/ or acquire data that is required to determine/ compute if the drive belt is slipping about the drive sheave or the driven sheave; which will enhance the overall functionality and performance of the belt drive system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mallory in view of Mare as applied to claim 10 above, and further in view of Taylor (U.S. PGPUB 2010/0131232A1).

In regards to claim 14, Mallory in view of Mara teach all intervening claim limitations as shown above. Yet, both Mallory and Mara fail to teach, the slippage of the drive belt () being determined by calculating a first RPM ratio of the drive sheave to the driven sheave using sheave markers at a first time, by calculating a second RPM ratio of drive sheave to the driven sheave using the sheave markers a second time, and by comparing said first RPM ratio to said second RPM ratio.
On the Contrary, Taylor teach (Figures 1-4) a method for automatically adjusting a belt drive system (belt drive system 10 with the belt slip measurement system 20) having a drive sheave (pulley 14), and a driven sheave (pulley 15) that is rotationally coupled to the drive sheave (pulley 14) via a drive belt (belt 18); the method comprising the steps of: detecting slippage of the drive belt (belt 18) on the drive sheave (pulley 14) or the driven sheave (pulley 15) using a controller (belt slip meter 40/ 60/ 80); calculating a first RPM ratio (set-point/ zero-slip speed ratio value that is measured and stored in the memory 50 of the belt slip meter 40/ 60/ 80) of the drive sheave (pulley 14) to the driven sheave (pulley 15) using sheave markers (markers/ targets 25 and 26) at a first time; calculating a second RPM ratio (speed ratio value that is calculated and compared to the set-point/ zero-slip speed ratio value stored in the memory 50 of the belt slip meter 40/ 60/ 80) of drive sheave (pulley 14) to the driven sheave (pulley 15) using the sheave markers (markers/ targets 25 and 26) a second time; and comparing the first RPM ratio (set-point/ zero-slip speed ratio value that is measured and stored in the memory 50 of the belt slip meter 40/ 60/ 80) to the second RPM ratio (speed ratio value that is calculated and compared to the set-point/ zero-slip speed ratio value stored in the memory 50 of the belt slip meter 40/ 60/ 80) to determine whether the drive belt (belt 18) is slipping (paragraph 0020, 0033, & 0035-0036, and claims 1, 10, 15, & 19 disclose, a user being able to input or store a set-point/ zero-slip speed ratio value in memory 50 by pressing the “Ratio” or “Set Ratio” button at any desired measured/ calculated speed ratio value where slippage of the belt 18 does not occur; where the slippage of the belt 18 about the pulley 14 or pulley 15 can be determined by comparing a following speed ratio value measured/ calculated with the set-point/ zero-slip speed ratio value previously stored in memory 50).
Thus, one of ordinary skill in the art at the time of the effective filing date of the claimed invention would have conceived to configure the controller employed in the modified method taught by Mallory in view of Mara in a manner that results in said controller detecting/ calculating the slippage of the drive belt using the process suggested by Taylor; where said process involves the step of calculating the first and second RPM ratios of the drive sheave to the driven sheave using sheave markers at two distinct times, and the step of comparing said first RPM ratio to said second RPM ratio to determine whether the drive belt is slipping. Using the process disclosed by Taylor to detecting the slippage of the drive belt on the drive sheave or driven sheave would provide the controller with accurate and reliable information so that the tension in the drive belt can be adjusted accordingly (i.e. by increasing the distance between the drive sheave and the driven sheave via the adjustment motor, or by moving the drive sheave away from the driven sheave via the adjustment motor).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                 /MICHAEL R MANSEN/                                                                         Supervisory Patent Examiner, Art Unit 3654